DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it contains legal phraseology. Additionally, any reference to any of the figure drawings needs to be removed.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bando (US Patent 5810642) and Gariglio (US Patent 7036656).
The recitation that an element is “adapted” to perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Claims 1 and 13-14, Bando teaches a machine and method for working glass comprising: A supporting structure 11; a grinding section 2 comprises grinding heads 8 moving in an X-direction with conveyor assembly 4 having a plurality of elements such as base 52, slides 53, rails 51 for moving the glass along the x-direction; and a second conveying unit 49 for moving the glass 22 in the x-direction, wherein the grinding section also comprises retaining means 56 for maintaining the position of the glass 22. Although, it would be obvious for someone in the art that a machine for working glass could include a variety of tools, Bando does not describe the use of a drilling tool.
However, Gariglio teaches a conveyor unit used with glass working machines comprising one or more conveyor belts, suction mechanisms 6 for applying suction to the surface of a glass plate 2 that is in contact with conveyor 1 during grinding and drilling operations.
Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to select any type of tools for working on glass, since as described by Gariglio in col. 1 lines 41-60, glass working machine require a variety of tools (grinding heads, cutting heads, or drilling heads) based on the type and thickness of the glass sheets or slabs. The type of tool is considered a design choice.
Claim 2, Bando describes each of the tool units (cutting or grinding) being controlled by a numerical controller (see for example col. 6 lines 34-49) for precisely moving the glass through the plurality of tools.
Claim 3, Bando describes in col. 6 lines 50-65 how the retaining means (suction pads) are connected to the system in order to maintain the position of the glass plate 22.
Claim 4, Bando describes for example in col. 10 lines 50-67 how a motor 113 is controlled by an electronic command from a control unit.
Claim 5, Bando describes each of the tools included in the glass working machine comprises a rotary head (see cutting head 7 and grinding head 8). As described in the rejection of claim1, the type of tool (drilling rotary head) is considered a design choice.
Claim 6, Bando describes a frame system including frame system 10, 11, and 12 for supporting the glass machine (see for example fig. 1).
Claims 7-8 and 10-11, the method of forming the machine is not given any patentable weight. The method of forming a device is not germane to the issue of patentability  of the device itself. 
Claim 9, Bando describes for example in col. 5 lines 64-67 and col. 6 lines 1-2 as well as lines 20-32, all the guiding elements used by the grinding unit.
Claim 12, Bando describes a conveyor 4 for receiving the glass plate 22, a transfer base 52 for moving the glass through the different tools, and taking conveyor 6.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached PTO-892 form list other documents that describe glass working machines that include grinding, cutting, and drilling tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846